Title: To Thomas Jefferson from James Garrard, 30 November 1802
From: Garrard, James
To: Jefferson, Thomas


          
            Sir,
            State of Kentucky, Frankfort Novr. 30 1802
          
          Two days ago I received the inclosed letters from Doctr James Speed, and Meeker & Co. from New Orleans; together with a copy of a proclamation issued by Juan Ventura Morales Intendant of the Spanish Government of Louisiana; and which I do myself the honor to inclose, for your information. The Citizens of this State are very much alarmed and agitated; as this measure of the Spanish government will (if not altered) at one blow cut up the present and future prospects of their best interests by the roots. To you Sir, they naturally turn their eyes, and on your attention to this important subject, their best hopes are fixed. Permit me to request, you will give me information on this business, as soon as you can say with certainty what we may rely on, and let my solicitude on this occasion, be my apoligy for this request.
          With sentiments of respect &c
          
            signed James Garrard
          
        